Citation Nr: 1506859	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a) .

Service connection is currently in place for coronary heart disease, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral artery disease of the right lower extremity, rated as 20 percent disabling; peripheral artery disease of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling.  The Veteran's combined disability rating is 70 percent.  As all of the Veteran's service-connected disabilities have a common etiology of Agent Orange exposure, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

The evidence of record indicates that the highest level of education attained by the Veteran is a general education development (GED) diploma.  The record also shows that ever since his discharge from active duty in 1970, the Veteran worked in the commercial electronics industry as a field technician, estimator, and project manager.  The Veteran indicated that his job duties included the sale and installation of commercial electronics, such as fire alarms, security systems, and electronic locks.  Specifically, he was required to climb ladders, crawl through confined spaces, use electrical tools, install electronics at considerable heights, and carry equipment sometimes weighing over 100 pounds.  The Veteran indicated that his service-connected disabilities have rendered him unable to work since approximately April 2009.

In May 2011, the Veteran underwent a VA examination to assess the effects of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  The examination report indicates that the Veteran reported heart failure, shortness of breath, dizziness, and easy fatigue.  He also reported increased numbness in his hands and feet, persistent coldness in his extremities, and leg pain and cramping after walking 25 yards, which was not relieved by rest.  The examiner also observed statis dermatitis on both feet and opined that the condition was a complication of his service-connected diabetes.  The report indicates that for the past 45 years, the Veteran worked as an electronics engineer.  The Veteran stated that he stopped working around 2008 due to his physical limitations and also had difficulty doing chores around the house and yard.  The examiner indicated that the Veteran was unable to perform manual labor that required prolonged standing, carrying more than 50 pounds, and/or manipulation with the hands.  However, the examiner opined that "[s]edentary type work is feasible."  

In a May 2011 addendum, the VA examiner indicated that the Veteran's coronary artery disease and hypertension were aggravated by his service-connected diabetes mellitus, type II, noting that diabetes has a negative effect on the micro and macro vascular systems and can damage multiple target organs long before and after clinical detection.  The examiner also indicated that the Veteran's bilateral peripheral vascular disease, including ankle/brachial index findings of .75 on the right and .91 on the left, were complications of the Veteran's service-connected diabetes.  The examiner affirmed the previous opinion that due to the Veteran's diabetes and related heart, lung, and vascular conditions, he was unable to lift more than 50 pounds and unable to participate in activates that require standing for more than 20 minutes.  The examiner further opined that "[s]edentary type employment should be feasible."  

In July 2011, the Veteran underwent a VA optometric examination.  During the examination, the Veteran reported distorted vision, sensitivity to light, and blurred vision.  A physical examination revealed normal vision with multiple leakage areas in the retinas.  The examiner provided a diagnosis of bilateral non-proliferative diabetic retinopathy, which was caused by or a result of the Veteran's service-connected diabetes mellitus, type II.  

During a February 2013 hearing before the Board, the Veteran testified that after filing his claim of entitlement to TDIU, he developed nerve issues in both hands, which further prevented him from sustaining gainful employment, including sedentary work.  He further testified that he received a diagnosis of bilateral upper extremity peripheral neuropathy, which his physician attributed to his service-connected diabetes mellitus, type II.  

In February 2013, the Veteran submitted a letter from his VA primary care physician, along with a waiver of RO jurisdiction.  The Veteran's physician indicated that the Veteran's service-connected diabetes caused peripheral neuropathy of the left and right upper extremities.  The Veteran's physician opined that the Veteran's bilateral upper extremity peripheral neuropathy rendered him unable to perform sedentary work, and that the combined effects of all of his service-connected disabilities made him unemployable.

The record indicates that the Veteran was awarded disability benefits by the Social Security Administration (SSA) due to the combined effects of his chronic heart failure and diabetes mellitus, type II.  A January 2010 summary of SSA's findings indicates that the Veteran had right eye vision limitations and was able to climb only occasionally, lift up to 10 pounds frequently, and lift up to 20 pounds only occasionally.  SSA further found that due to the Veteran's physical limitations, there were no occupations to which the Veteran could transfer his skills and education.  Although not bound by a SSA decision, the Board has given consideration to the SSA determinations and finds them highly probative and pertinent to the Veteran's present claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding that while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

Although the May 2011 VA examiner opined that the Veteran was able to perform sedentary work, the examiner did not indicate what types of sedentary activities the Veteran was capable of doing.  Notably, the examiner indicated that the Veteran was unable to perform any work that involved manipulation with his hands.  This is consistent with the February 2013 letter from the Veteran's treating VA physician indicating that the Veteran had bilateral upper extremity peripheral neuropathy, secondary to his service-connected diabetes mellitus, type II.  As noted above, the Veteran's highest level of education is a GED, and all of his work experience involves installing commercial electrical equipment.   Thus, it appears doubtful that the Veteran could obtain gainful employment based on his skills, education, and employment history if he is limited to sedentary work which does not involve manipulation with his hands.  Based on the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


